Citation Nr: 1130560	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to an initial compensable evaluation for impotence.  

4.  Entitlement to an initial compensable evaluation for left epididymitis.   

5.  Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss prior to March 25, 2010.

6.  Entitlement to an initial evaluation for bilateral sensorineural hearing loss in excess of 10 percent since March 25, 2010.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned in January 2011.  A transcript of the hearing is of record.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


The issues of entitlement to service connection for a left knee disorder and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his January 2011 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to a compensable evaluation for impotence.   

2.  The Veteran's left epididymitis is not manifested by a urinary tract infection requiring long-term drug therapy, 1 to 2 hospitalizations per year and/or requiring intermittent intensive management.

3.  For the period prior to March 25, 2010, the Veteran manifested Level I hearing in his right ear and Level I hearing in his left ear.

4.  For the period since March 25, 2010, the Veteran manifested Level V hearing in his right ear and Level II hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable evaluation for impotence have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a compensable evaluation for left epididymitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.2, 4.3, 4.7, 4.40, 4.115b, Diagnostic Code 7525 (2010).

3.  For the period prior to March 25, 2010, the criteria for a compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

4.  For the period since March 25, 2010, the criteria for an evaluation in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (2010).

Here, at his January 2011 Travel Board hearing, the Veteran stated that he was withdrawing the appeal as to the issue of entitlement to a compensable evaluation for impotence.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim for increased ratings for hearing loss and left epididymitis arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file, and he was afforded VA examinations in March 2005, November 2007, and March 2010.   38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

At his personal hearing, the Board notes that the Veteran discussed how his hearing loss had worsened.  However, more specifically, he discussed how his hearing acuity had shifted between 2005 and when he was examined in 2010.  He made no indication that his hearing loss disability had increased in severity since his 2010 examination.  Indeed, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's epididymitis or bilateral hearing loss since the March 2010 VA examinations.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

The Veteran was also provided an opportunity to set forth his contentions during the January 2011 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2011 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Also, information was solicited regarding the current severity of his hearing loss and epididymitis.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497. Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for increased ratings.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the element(s) necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

III.  Increased Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Left Epididymitis

The Veteran seeks a compensable evaluation for his chronic, noninfectious left epididymitis, which is currently rated pursuant to Diagnostic Code 7525.

Under DC 7525, chronic epididymo-orchitis is rated as an urinary tract infection.   Under 38 C.F.R. section 4.115a, an urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.

Here, the Veteran was afforded a VA examination in March 2005, at which time it was noted that he had suffered from epididymitis since 1988.  He reported urinating four times during the day at 4-hour intervals and three times at night at 2-hour intervals.  He did not report any problems starting urination nor did he report urine incontinence.  The Veteran also indicated that impotence began in February 2004; however, the Board notes that he is separately service connected for impotence under Diagnostic Code 7522 and also receives special monthly compensation (SMC) under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.

The Veteran was also afforded a VA examination in November 2007, at which time he reported urinating six times during the day at intervals of 2 hours and one time at night at an interval of 8 hours.  He did not report any problems starting urination nor did he report urine incontinence.  

The Veteran was afforded his most recent VA examination in April 2010, at which time he reported urinating four times during the day at intervals of 4 hours and having no urination problems at night.  He did not report any problems starting urination nor did he report urine incontinence.  

Significantly, these examination reports did not indicate, and the record does not otherwise reveal, that the Veteran receives long-term drug therapy or 1 to 2 hospitalizations per year, or that he requires intermittent intensive management, due to a urinary tract infection associated with his service-connected epididymitis.  Further, while not necessarily applicable, the Board observes that the criteria to assign compensable evaluations for urinary frequency or voiding dysfunction have not been established.  See 38 C.F.R. § 4.115(a).  As such, a compensable evaluation for left epididymitis is not warranted.  

With regard to this claim, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  At his January 2011 Travel Board hearing, he testified that the primary symptoms of his left epididymitis are left testicle swelling and pain.  He is not, however, competent to identify a specific level of disability for his epididymitis according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's epididymitis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In sum, after a careful review of the evidence of record, the Board finds that a compensable evaluation for the Veteran's left epididymitis is not warranted.  

Hearing Loss

The Veteran also seeks an increased rating for his service-connected bilateral hearing loss.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

Here, the Veteran initially filed a claim for entitlement to service connection for bilateral hearing loss in February 2005.  In a December 2005 rating decision, the RO granted an award of service connection and assigned a noncompensable evaluation effective October 1, 2005, the day after his discharge from active duty service.  However, the Veteran disagreed with that initial rating and his evaluation was subsequently increased to 10 percent effective March 25, 2010, the date of the VA examination which revealed evidence of increased severity.  As such, the Board will first consider the propriety of the noncompensable evaluation assigned prior to March 25, 2010, and then consider the propriety of the 10 percent evaluation assigned since March 25, 2010.  

Here, in considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his bilateral ear hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100, for the period prior to March 25, 2010.  In this regard, the Veteran was afforded a VA examination in March 2005.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 10
15
55
45
LEFT
10
15
5
15
40

The Veteran's average pure tone threshold was 31.25 decibels in his right ear and 18.75 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  In addition, the March 2005 VA examiner discussed the functional effects caused by the Veteran's hearing disability in her final report.  She noted that the Veteran reported hearing loss in the right ear and an intermittent popping sound in the left ear that resulted in no functional impairment.  See Martinak, 21 Vet. App. at 455.  


The results of the March 2005 VA examination correspond to Level I hearing in the right ear and Level I hearing in the left ear pursuant to Table VI.  38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a noncompensable rating is assigned.  38 C.F.R. § 4.85.  

The Veteran was also afforded a VA examination in November 2007.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 15
15
50
50
LEFT
10
15
10
15
40

The Veteran's average pure tone threshold was 32 decibels in his right ear and 20 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  In addition, the November 2007 VA examiner discussed the functional effects caused by the Veteran's hearing disability in her final report.  She noted that the Veteran reported difficulty hearing and recurrent ringing in the right ear.  See Martinak, 21 Vet. App. at 455.  

The results of the November 2007 VA examination correspond to Level I hearing in the right ear and Level I hearing in the left ear pursuant to Table VI.  38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a noncompensable rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 4.86.  However, at the March 2005 and November 2007 VA examinations, the Veteran did not have puretone threshold findings at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels or more.  38 C.F.R. § 4.86(a).  Likewise, the Veteran did not have puretone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Therefore, the results of the March 2005 and November 2007 VA examinations do not show that the Veteran is entitled to a higher rating pursuant to 38 C.F.R. § 4.86 prior to March 25, 2010.  

Thus, it is apparent that the assigned noncompensable disability evaluation for the Veteran's bilateral hearing loss prior to March 25, 2010, is accurate and appropriately reflected his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends that his bilateral hearing loss was more severe, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the record contains no evidence showing the Veteran was entitled to an initial compensable rating at any point during the period from October 1, 2005, to March 25, 2010.  Therefore, no staged ratings are appropriate.  See Fenderson, supra.

Thus, as the criteria for an initial compensable disability evaluation for the Veteran's service-connected bilateral hearing loss have not been met prior to March 25, 2010, the appeal is denied.  In essence, the preponderance of the evidence is against an initial compensable evaluation for bilateral hearing loss prior to March 25, 2010.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss prior to March 25, 2010, must be denied.

Similarly, in considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his bilateral ear hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100, for the period since March 25, 2010.  In this regard, the Veteran was afforded a VA examination in March 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
 55
65
70
80
LEFT
30
35
30
35
55

The Veteran's average pure tone threshold was 67.5 decibels in his right ear and 38.8 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  In addition, the March 2010 VA examiner discussed the functional effects caused by the Veteran's hearing disability in her final report.  She noted that the Veteran reported difficulty hearing people and the television without a hearing aid.  See Martinak, 21 Vet. App. at 455.  

The results of the March 2010 VA examination correspond to Level IV hearing in the right ear and Level II hearing in the left ear pursuant to Table VI.  38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a noncompensable rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 4.86.  Significantly, at the March 2010 VA examination, the Veteran exhibited puretone threshold findings at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels or more in the right ear.  38 C.F.R. § 4.86(a).  As such, the results of the March 2010 VA examination correspond to Level V hearing in the right ear (pursuant to Table VIA) and Level II hearing in the left ear (pursuant to Table VI).  38 C.F.R. § 4.85(b).  When those values are applied to Table VII, the current 10 percent rating is assigned.  38 C.F.R. § 4.85.  

Thus, it is apparent that the assigned 10 percent disability evaluation for the Veteran's bilateral hearing loss since March 25, 2010, is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends that his bilateral hearing loss was more severe, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the record contains no evidence showing the Veteran was entitled to an initial rating in excess of 10 percent at any point during the period since March 25, 2010.  Therefore, no staged ratings are appropriate.  See Fenderson, supra.

Thus, as the criteria for an initial disability evaluation in excess of 10 percent for the Veteran's service-connected bilateral hearing loss have not been met since March 25, 2010, the appeal is denied.  In essence, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for bilateral hearing loss since March 25, 2010.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  As such, entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral hearing loss since March 25, 2010, must be denied. 

The Board also finds that the Veteran's epididymitis and bilateral hearing loss do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his bilateral hearing loss and epididymitis could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran has repeatedly indicated that he retired in 2005.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

The claim for entitlement to a compensable evaluation for impotence is dismissed.

An initial compensable rating for left epididymitis is denied.

An initial compensable rating for bilateral hearing loss prior to March 25, 2010, is denied.

An initial rating in excess of 10 percent for bilateral sensorineural hearing loss since March 25, 2010, is denied.



REMAND

The Veteran also seeks entitlement to service connection for a left knee disorder.  

Service treatment records reveal treatment for left knee pain in May 1988.  The Veteran was in a left knee brace and indicated that he was prescribed tetracycline and Norgesic Forte which eased his symptoms a bit.  He was diagnosed with left knee arthralgia.  A September 1988 treatment note indicated that the Veteran suffered a left knee contusion in February 1987 and now felt persistent left knee pain upon exertion.  However, he denied clicking, popping, or locking, and X-rays were within normal limits.  Service treatment records also reveal treatment for a right knee injury in April 1993.  Upon examination, he tested positive for bilateral patellar crepitus.  X-rays taken in May 1993 were within normal limits, although the Veteran reported that sometimes his knee "locks."  

In March 2005, prior to his separation from active duty service in September 2005, the Veteran was afforded a VA examination.  The examination report indicated that the Veteran was alleged to have had injured his left knee in January 1987 when he was hit with a telephone pole during training.  The examination report further indicated that the Veteran described his symptoms as pain and popping sounds.  However, the examiner concluded that there was no current knee pathology to render a diagnosis.  

Subsequent post-service treatment records show complaints of bilateral knee pain.  In a December 2008 private treatment note, his knee examination was described to have demonstrated patella alta, an increased lateral hypermobility of the patella on both sides, and tenderness over the medial plical fold, with the left knee described as being worse than the right knee.  He exhibited positive McMurray test on both knees as well as bilateral recurvatum.  

At his January 2011 Travel Board hearing, the Veteran alleged a continuity of symptomatology since service.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is deemed to be competent to state that he currently experiences problems with his left knee.  Thus, based on documentation of some treatment in service, and complaints of continued symptomatology of the left knee, the Board finds that a remand for a VA examination pertinent to the claim of service connection for a left knee disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks entitlement to service connection for GERD.  

Service treatment records dated in September 1995 reveal complaints of mid-sternal chest pain for approximately 2 months that was diagnosed as probable GERD.  The Veteran continued to complain of atypical chest pain in January 1996.  

In March 2005, prior to his separation from active duty service in September 2005, the Veteran was afforded a VA examination.  The examination report indicated that the Veteran reported heartburn and scapular pain which occurred every 3 to 4 months and lasted approximately one week.  However, the examiner concluded that there was no current pathology to render a diagnosis.  

Subsequent post-service treatment records show complaints of severe abdominal pain in the midepigastric area.  Private treatment records as recent as July 2010 have diagnosed him with epigastric abdominal pain, irritable bowel syndrome, and GERD.  VA treatment records as recent as December 2010 show treatment for vague intermittent chronic abdominal pain unrelated to eating.  

The Veteran is deemed to be competent to state that he currently experiences gastrointestinal problems.  Thus, based on documentation of some treatment and a diagnosis of GERD in service, and complaints of current symptomatology of the gastrointestinal system diagnosed as GERD, the Board finds that a remand for a VA examination pertinent to the claim of service connection for a gastrointestinal disorder, to include GERD, is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an examination to determine the nature and etiology of his left knee disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current left knee disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the 1988 and 1993 service treatment records, as well as the Veteran's assertions that he has suffered from a left knee disorder since service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  The RO should then schedule the Veteran for an examination to determine the nature and etiology of any gastrointestinal disorder, to include GERD.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current gastrointestinal disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the 1995 and 1996 service treatment records, as well as the Veteran's assertions that he has suffered from GERD since service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3. The RO should then readjudicate the claims for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


